*827OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Plaintiff, who was part of a crew blacktopping the driveway at defendant’s home, fell and sustained injuries while running from a beehive, after an unsuccessful attempt to kill the bees with “bug spray” provided by defendant. The trial court granted summary judgment to defendant, dismissing the complaint, and a divided Appellate Division affirmed for reasons stated by the Trial Justice. This appeal is before us as a matter of right based on a two-Judge dissent (see, CPLR 5601 [a]). We agree with the Trial Justice and the Appellate Division majority that plaintiff failed to present evidence that defendant breached a duty of reasonable care by maintaining a dangerous condition on his property or by providing plaintiff with ineffective bug spray.
Chief Judge Kaye and Judges Bellacosa, Smith, Levine, Ciparick, Wesley and Rosenblatt concur.
Order affirmed, with costs, in a memorandum.